              Case 20-10343-LSS          Doc 462      Filed 04/20/20     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                    )       Chapter 11
 BOY SCOUTS OF AMERICA AND                 )       Case No.: 20-10343 (LSS)
 DELAWARE BSA, LLC,                        )       (Joint administration Requested)
                  Debtors.                 ))

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 9010-1 of the Local Rules of Practice and Procedure for the United States
Bankruptcy Court for the District of Delaware and the attached certification, the undersigned counsel
hereby moves for admission pro hac vice of Jonathan D. Marshall to represent Liberty Mutual
Insurance Company in the above-captioned cases.
                                              SEITZ, VAN OGTROP & GREEN, P.A.

                                                /s/ R. Karl Hill
                                                R. Karl Hill (Del. Bar No. 2747)
                                                222 Delaware Avenue, Suite 1500
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 888-0600
                                                Email: khill@svglaw.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bar of the Commonwealth of
Massachusetts and the State of New York and submit to the disciplinary jurisdiction of this Court for
any alleged misconduct which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with the revised Standing Order for District
Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has been paid
to the Clerk of the Court for the District Court.
                                                  /s/ Jonathan D. Marshall
                                                  Jonathan D. Marshall, Esq.
                                                  CHOATE, HALL & STEWART LLP
                                                  Two International Place
                                                  Boston, MA 02110
                                                  Tel: (617) 248-5000
                                                  Email: jmarshall@choate.com

                                 ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
